Case: 17-11211     Document: 00515541230         Page: 1    Date Filed: 08/26/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 17-11211                          August 26, 2020
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Eddie Charles Webb,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 5:16-CV-94


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
        Eddie Charles Webb, federal prisoner # 17417-077, pleaded guilty to
 unlawful possession of a firearm by a convicted felon, and the district court
 sentenced him under the Armed Career Criminal Act (ACCA) to 327 months
 of imprisonment based on his three Texas burglary convictions. The district


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-11211      Document: 00515541230          Page: 2     Date Filed: 08/26/2020




                                   No. 17-11211


 court denied Webb’s 28 U.S.C. § 2255 motion to vacate, correct, or set aside
 his sentence. We granted Webb a certificate of appealability on (1) whether
 his § 2255 motion was timely filed, and (2) if so, whether Webb should
 receive relief on his claim that he no longer qualifies for sentencing under the
 ACCA.
         Webb argues that his § 2255 motion was timely because he asserted
 the right first recognized in Johnson v. United States, 135 S. Ct. 2551 (2015),
 and filed the motion within one year of that decision. Webb further contends
 that he is entitled to collateral relief under Johnson because Texas burglary
 does not qualify as the generic offense of burglary for purposes of sentencing
 under the ACCA. The Government has filed an opposed motion for
 summary affirmance in light of United States v. Herrold, 941 F.3d 173, 175,
 177, 182 (5th Cir. 2019) (en banc), and, in the alternative, an extension of time
 to file a brief.
         In the appeal of a denial of a § 2255 motion, we review the district
 court’s factual findings for clear error and its legal conclusions de novo.
 United States v. Cavitt, 550 F.3d 430, 435 (5th Cir. 2008). In Herrold,
 941 F.3d at 175, 177, 182, we concluded that, although the Texas burglary
 statute consists of multiple subsections, the statute creates one indivisible
 offense that constitutes generic burglary for purposes of sentencing under the
 ACCA. Thus, Texas burglary is still a valid ACCA predicate violent felony
 offense even after Johnson because it is generic burglary, and Johnson does
 not implicate Webb’s ACCA predicate burglary convictions. See id. We
 therefore need not address whether Webb’s § 2255 motion was timely filed.
 See Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998).
         The judgment of the district court is AFFIRMED.                     The
 Government’s motions for summary affirmance and, in the alternative, an
 extension of time to file a brief are DENIED.




                                        2